NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted December 4, 2015* 
                                 Decided December 30, 2015 
                                               
                                           Before 
 
                                KENNETH F. RIPPLE, Circuit Judge 
                     
                                ILANA DIAMOND ROVNER, Circuit Judge 
                     
                               ANN CLAIRE WILLIAMS, Circuit Judge 
                                                
No. 15‐2257 
 
ZHONG LI,                                      Petition for Review of an Order of the 
      Petitioner,                              Board of Immigration Appeals. 
                                                
      v.                                       No. A087‐998‐980 
                                                
LORETTA E. LYNCH, 
Attorney General of the United States, 
      Respondent. 
 
                                        O R D E R 

       Zhong  Li,  a  24‐year‐old  Chinese  citizen,  asserts  that  he  was  persecuted  in  his 
home country for attending an underground Christian church. He petitions for review of 
the denial of his applications for asylum, withholding of removal, and protection under 
the  Convention  Against  Torture.  Because  the  record  does  not  compel  a  conclusion 
contrary to that of the immigration judge’s, we deny the petition. 
        
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐2257                                                                                 Page 2 
 
        Li  entered  the  United  States  without  permission  near  Hidalgo,  Texas,  in  early 
2010  and  was  apprehended  by  Border  Patrol.  During  a  subsequent  credible‐fear 
interview with an asylum officer, Li said, through an interpreter, that he fled China after 
police  had  arrested  and  beat  him  several  months  earlier  for  visiting  an  unsanctioned 
Christian  church  called  the  Church  of  Jesus.  Li  denied  having  been  baptized,  but  he 
described himself as a Christian based on his newfound belief in God—a belief that he 
traced to his recent interactions with both evangelists and a neighbor who was healed of 
“evil  spirits”  with  the  help  of  a  group  of  Christians.  The  asylum  officer  found  Li’s 
allegations  credible  enough  to  warrant  further  consideration,  see 8  U.S.C. 
§ 1225(b)(1)(B)(ii),  (v),  and  Li  was  released  from  custody  pending  the  removal 
proceedings. He then relocated to Illinois to live with a relative. 
         
        Li,  through  counsel,  moved  to  change  venue  to  Chicago.  In  the  motion  he 
conceded  his  inadmissibility,  but  expressed  his  intention  to  apply  for  asylum, 
withholding  of  removal,  and  protection  under  the  Convention  Against  Torture,  all  on 
the basis of alleged religious persecution. 
         
        In support of his applications, Li submitted an affidavit that provided new—and 
sometimes  conflicting—details  about  the  persecution  he  alleged  to  have  suffered  in 
China. Li now said that around the age of ten he began attending underground Christian 
services with his parents and grandparents, and that in 2004 he was “water baptized” 
before the entire congregation. With regard to the police raid on the church, he said that 
many congregants had been arrested but suggested that some managed to escape. After 
the arrest, he added, he was detained for two days, interrogated, shocked with stun guns 
or  electric  batons,  and  forced  to  kneel  on  graveled  ground—causing  much  pain  and 
bleeding on his knees and legs. Li denied paying a bond or bribe to secure his release, 
but said that the open wounds on his legs became infected and required medical care on 
a  number  of  occasions.  Li  also  said  that  his  church  building  was  razed  by  the 
government just before he left China. 
         
        At  his  hearing  before  the  immigration  judge  in  April  2013,  Li  provided  further 
details at odds with his prior accounts. For example, this time he testified that he had 
been baptized without water, that the church he attended was named the Housha Tang 
Family Church, that none of the congregants had escaped arrest during the raid, and that 
he  had  paid  a  fine  to  get  released.  When  asked  to  explain  these  inconsistencies,  Li 
responded  that  he  purposefully  downplayed  his  Christianity  during  his  credible‐fear 
interview on the advice of the snakehead who helped smuggle him into the country. At 
the  hearing  Li  also  introduced  a  few  documents:  a  partially  untranslated  baptism 
No. 15‐2257                                                                                     Page 3 
 
certificate,  a  bulletin  from  a  church  in  Chicago,  a  letter  from  an  elder  at  a  church  in 
Peoria,  photographs  showing  the  destruction  of  his  church  in  China,  and  the  State 
Department’s 2011 Religious Freedom Report on China.1 
             
            The immigration judge denied Li all relief. First she found Li not credible based 
on his inconsistencies about important details of his story, including, but not limited to, 
(1) whether he attended Christian services from a young age with his family or whether 
he had converted to Christianity shortly before his arrest, (2) whether he was baptized 
and whether the baptism was performed with or without water, (3) whether his church 
in China was called the Church of Jesus or the Housha Tang Family Church, (4) whether 
all of the congregants were arrested during the church raid or whether some escaped, (5) 
and whether he paid a fine to secure his release from detention.   
             
            Because  she  found  Li  not  credible,  the  immigration  judge  explained  that  the 
REAL ID Act, see 8 U.S.C. § 1158(b)(1)(B)(ii)—which governs this case—required him to 
corroborate  the  specific  details  of  his  account,  and  here  Li  had  failed  to  do  so.  Li’s 
documents  did  not  address  “the  specific  harm  the  respondent  claims  to  have  suffered 
due  to  his  faith.”  The  immigration  judge  added  that  it  was  reasonable  to  expect  Li  to 
submit  letters  from  his  family  or  fellow  congregants  to  attest  to  his  “arrest  and 
mistreatment  under  interrogation.”  The  Board  of  Immigration  Appeals  upheld  the 
immigration judge’s order. 
             
            In his petition for review, Li challenges the immigration judge’s decision not to 
credit his confusing explanation that he initially downplayed his Christian faith to the 
asylum  officer  because  he  feared  being  returned  to  China.  But  that  explanation  is 
difficult  to  square  with  his  acknowledgement  that  he  “came  to  the  United  States  to 
practice Christianity freely and openly,” and it does not account for the inconsistencies 
between  the  2010  affidavit  and  his  testimony  three  years  later  before  the  immigration 
judge. In any event, Li’s explanation for initially downplaying his Christian faith is not 
so compelling as to require a reasonable factfinder to accept it. See Zeqiri v. Mukasey, 529 
F.3d 364, 371 (7th Cir. 2008); Fedosseeva v. Gonzales, 492 F.3d 840, 847 (7th Cir. 2007). 
                                                 
            1  At the outset of the hearing, the immigration judge denied the request of Li’s 

newly hired counsel to continue the hearing so that additional documentation could be 
submitted in corroboration of his claims. The immigration judge denied the request, 
explaining that the case had been pending in Chicago for two years and she had warned 
Li at a prior hearing that he must be prepared to present his case. Li does not challenge 
this decision. 
No. 15‐2257                                                                                  Page 4 
 
         
        Li  also  argues  that  some  of  the  supposed  inconsistencies  stemmed  from  the 
explainable omission of certain details from his credible‐fear interview and affidavit. But 
several  of  the  inconsistencies  cannot  be  reconciled  without  also  accepting  Li’s 
explanation  that  he  intentionally  misled  the  asylum  officer  about  his  conversion.  For 
example,  Li  said  in  his  credible‐fear  interview  that  he  never  had  visited  a  Christian 
church prior to the month he was arrested, then later claimed to have joined the church 
at  a  young  age.  His  explanation  for  how  he  became  a  Christian  also  changed—he 
initially said he was introduced to Christianity by evangelists, then said he had attended 
church with his family. Likewise, Li initially denied having been baptized, then said in 
his affidavit that he was “water baptized” years earlier, and then told the immigration 
judge he had been “baptized” without water. These clear contradictions are not trivial, 
so any one of them would have provided an adequate basis for the immigration judge’s 
adverse  credibility  finding.  See Tawuo  v.  Lynch,  799  F.3d  725,  727  (7th Cir.  2015).  It  is 
therefore  immaterial  whether  Li  can  provide  plausible  explanations  for  some  of  his 
alleged omissions.   
         
        Further, because the immigration judge found Li incredible, it was incumbent on 
him  to  substantiate  his  story  with  credible  corroborating  evidence  unless  it  could  not 
reasonably be obtained. See 8 U.S.C. § 1158(b)(1)(B)(ii); Tian v. Holder, 745 F.3d 822, 828 
(7th Cir. 2014); Raghunathan v. Holder, 604 F.3d 371, 379 (7th Cir. 2010). But Li provided 
no evidence corroborating his claim that he was arrested, beaten, and interrogated for 
two days due to his religious faith. Li’s hearing before the immigration judge took place 
more than three years after his credible‐fear interview; during that time he remained in 
communication with family members who could have potentially corroborated parts of 
his story, yet he failed to produce such letters at the hearing. 
         
        A  showing  of  past  persecution  raises  a  presumption  that  the  applicant  will  be 
persecuted  in  the  future.  In  the  absence  of  such  a  showing,  petitioners  must  present 
“specific,  detailed  facts  showing  a  good  reason  to  fear  [they]  will  be  singled  out  for 
persecution” if they are returned. Lin v. Holder, 620 F.3d 807, 810 (7th Cir. 2010). Li has 
not  met  this  burden.  It  is  true  that  the  State  Department  report  recounts  instances  of 
persecution suffered by members of unsanctioned churches in some parts of China. The 
immigration judge, however, did not credit Li’s testimony with respect to the exercise of 
his religion, and, consequently, there is no reason to believe that Chinese officials would 
seek out Li for retribution.   
         
No. 15‐2257                                                                          Page 5 
 
        Because Li has not established that he is entitled to asylum, he necessarily cannot 
satisfy the more stringent standards for withholding of removal or for protection under 
the Convention Against Torture. See Antia‐Perea v. Holder, 768 F.3d 647 (7th Cir. 2014). 
         
        Accordingly, the petition for review is DENIED.